NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSE MEJIA,                                     No. 21-16550

                Plaintiff-Appellant,            D.C. No. 4:21-cv-01351-HSG

 v.
                                                MEMORANDUM*
JPMORGAN CHASE BANK, N.A.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                 Haywood S. Gilliam, Jr., District Judge, Presiding

                            Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Jose Mejia appeals pro se from the district court’s order dismissing his

diversity action alleging state law breach of contract and negligence claims. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

failure to state claim under Federal Rule of Civil Procedure (12)(b)(6). Cervantes



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. United States, 330 F.3d 1186, 1187 (9th Cir. 2003). We affirm.

      The district court properly dismissed Mejia’s action because Mejia failed to

allege facts sufficient to state a plausible claim. See Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (to avoid dismissal, “a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face”

(citation and internal quotation marks omitted)); Oasis W. Realty, LLC v. Goldman,

250 P.3d 1115, 1121 (Cal. 2011) (elements of a breach of contract claim);

Castellon v. U.S. Bancorp, 163 Cal. Rptr. 3d 637, 640 (Ct. App. 2013) (elements of

a negligence claim).

      AFFIRMED.




                                            2                                         21-16550